DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Request for Continued Examination under 37 CFR 1.114 filed 31 May 2022 for the application filed 21 August 2019. Claims 1, 9, 12, 17, 19, 23, 25, 28-30, 36, 40, 46, 47, and 55-63 are pending (Claims 4, 5, 7, 8, 10, 11, 13-16, 18, 20-22, 24, 26, 27, 31-35, 37-39, 41-45, and 48-53 were previously canceled; Claims 2, 3, 6, and 54 have been canceled; Claims 36 and 40 were withdrawn without traverse in the reply filed 04 May 2021; Claims 1, 9, 12, 17, 23, 25, 28, 30, 36, 40, 46, 47, 55, 56, and 58 have been amended; and new Claims 59-63 have been added).
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 May 2022 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/720,308, filed 21 August 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 61 and 62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 61, the limitation “wherein not greater than about 50% of the magnesium salts from the wastewater stream are recovered from the backwash liquid” (emphases added) is not described or supported in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors at the time of the application was filed had possession of the claimed invention and therefore, constitutes new matter. 
Applicant indicated “Support for new Claims 59-63 may be found at [0049] and Table I of the published application” (pg. 8, Remarks filed 31 May 2022); however, the cited sections do not provide support for such a limitation: “…whereas a smaller amount of MgCl2 from the brine (e.g., not greater than 50%) stays in the retentate” (emphases added). The disclosure provides support only for the presence of MgCl2 (not the broader “magnesium salts”) and for this amount of MgCl2 to be in the retentate, not in the backwash liquid (i.e., which has been interpreted to only act on the permeate volume side, i.e., “flushing the permeate volume side of the membrane with a backwash liquid to remove the metal salts from the membrane”, Claim 1) as claimed. Even further, Table I shows that greater than 50% (i.e., 55%) of MgCl2 is found in the “Crystals (solids)”, i.e., on the permeate volume side of the membrane. Claim 62 is also rejected due to its dependence on Claim 61.
Regarding Claim 62, the limitation “wherein a ratio of lithium salts to magnesium salts in the metal salts recovered from the backwash liquid is higher than a ratio of lithium salts to magnesium salts in the retentate” is not described or supported in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors at the time of the application was filed had possession of the claimed invention and therefore, constitutes new matter.
Applicant indicated “Support for new Claims 59-63 may be found at [0049] and Table I of the published application” (pg. 8, Remarks filed 31 May 2022); however, the cited sections do not provide support for such a limitation. The disclosure only explicitly cites “MgCl2”, not the broader claimed limitation “magnesium salts”. Further, while Table I seems to show that the ratio of LiCl2 to MgCl2 in the crystals is greater than that in the retentate, it is unclear whether this can be generalized to all lithium salts and magnesium salts as claimed.

Claims 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 17, there is insufficient antecedent basis for “the mineral containing wastewater stream” in lines 2-3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6, 9, 12, 17, 19, 23, 25, 28-30, 46, 47, and 54-57 is/are rejected under 35 U.S.C. 103 as obvious over TSAI (US PGPub 2009/0101557 A1) in view of DUKE (US PGPub 2011/0309016 A1) and further in view of SUN et al. (CN 102602966 A; machine translation provided) and RAU (AU 2014321352 B2).
Regarding Claim 1, TSAI discloses a pervaporation method for treating water to produce a liquid retentate and purified gaseous permeate (abstract). TSAI discloses that a water supply 10 passes through a heating module 320 heated to a temperature of approximately 20 to 99°C (p0125); the heated water supply 10 is then transported to a membrane filter module 112 where negative pressure provided by a vacuum pump 135 draws heated liquid water 115 into membrane 122 (i.e., passing the wastewater stream… through a membrane assembly; p0117, p0125). The liquid water 115 trapped inside membrane 122 evaporates into water vapor 118 and crosses the membrane 122 as purified permeate 124 (i.e. reducing the pressure in the permeate volume of the membrane assembly; water from the wastewater stream diffuses through the pervaporation membrane to form a water vapor in the permeate volume that is substantially free of metal salts; p0125). Purified permeate 124 is then transported to a cooling condensing module 340 to phase change back to liquid phase for eventual collection (p0125; see FIG. 1A), whereas retentate 120, containing liquid water and other withheld substances exits the membrane filter module 112 (i.e., separating a retentate volume from a permeate volume; p0116).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

TSAI is deficient in explicitly disclosing “passing wastewater stream at… a temperature of at least about 60°C through a membrane assembly”. However, as indicated above, TSAI discloses heating water to a temperature of approximately 20 to 99°C, which overlaps with the claimed temperature range. As such, absent showings of unexpected results or criticality to the claimed range of at least about 60°C, such a limitation is considered prima facie obvious (MPEP 2144.05).
TSAI is deficient in explicitly disclosing “passing the wastewater stream at substantially ambient pressure… through a membrane assembly”. However, TSAI does disclose the use of a very low negative pressure on the permeate side of the membrane to draw heated liquid water into the membrane, i.e., a vacuum of 0.01-13 psi, and emphasizes “minimal energy consumption” (p0117). Furthermore, TSAI compares the taught pervaporation method with reverse osmosis and notes the disadvantages of reverse osmosis processes include high operating pressure requirements (p0004, p0006), thereby dissuading the use of significant amounts of energy (as would be required by high negative or positive pressures). Further, TSAI notes the need in the art for a method that improves water quality at lower power costs (p0009) and further even describes the utilization of a low-pressure gradient across the membrane (<25 psi) compared with RO processes (>150 psi) (p0117). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would find the claimed “substantially ambient pressure” to be obvious given the teachings and motivations provided by TSAI.
TSAI is deficient in explicitly disclosing “reducing the pressure in the permeate volume… to not greater than about 0.4 bar”. However, TSAI discloses the use of a very low negative pressure on the permeate side of the membrane, i.e., a vacuum of 0.01-13 psi (approximately 0-0.9 bar; p0117), which overlaps with the pressure range. As such, absent showings of unexpected results or criticality to the claimed range of at not greater than about 0.4 bar, such a limitation is considered prima facie obvious (MPEP 2144.05).
TSAI is deficient in explicitly disclosing “a pervaporation membrane having a pore size of at least about 1.5 nanometers and not greater than about 10 nanometers”. However, TSAI discloses a porous membrane 147a having pore sizes ranging from “approximately less than 0.5 to 100 nm depending on hydrophilicity” (p0120). A more hydrophilic membrane would have a lower pore size range closer to 0.5 nm, whereas a more hydrophobic membrane would have a larger pore size range (p0120); thus, depending on the desired pervaporation membrane, which has only been broadly claimed as a “pervaporation membrane” without any additional limitations with respect to membrane chemistry, the claimed limitation of pore size range is prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention (MPEP 2144.05). Even further, depending on the desired hydrophilicity, the pore size range can be controlled and optimized for desired permeation/efficiency. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
 TSAI is deficient in disclosing the wastewater stream comprises “at least about 30 g/L total dissolved metal salts”, the “metal salts from the wastewater stream diffuse through the pervaporation membrane and crystallize on a permeate volume side of the pervaporation membrane”, and the steps of “flushing the permeate volume side of the membrane with a backwash liquid to remove the metal salts from the membrane” and “recovering the metal salts comprising lithium salts from the backwash liquid”.
DUKE discloses a desalination method and apparatus comprising a desalination plant 1 with pervaporation membrane cell 2 comprising a porous inorganic membrane 3 (p0044). A liquid feed 4 held in reservoir 5 is supplied to the retentate side 8 of the membrane 3 (p0044); said liquid feed 4 is sea water or other brackish water having a salt content ranging from 3 ppt to 35 ppt (3 g/L to 35 g/L; sea water primarily comprises sodium chloride, i.e., a metal salt; p0045). Absent showings of unexpected results or criticality, such a disclosed range overlaps with the claimed range of a wastewater stream comprising at least about 30 g/L total dissolved metal salts and therefore, establishes a case of prima facie obviousness (MPEP 2144.05). Because both TSAI and DUKE disclose methods for using a pervaporation process to purify a wastewater stream as claimed, one of ordinary skill in the art would have found it obvious to separate metal salts from a wastewater stream comprising water and at least about 30 g/L total dissolved metal salts as disclosed by DUKE using the pervaporation apparatus and method disclosed by TSAI. The nature of the problem to be solved (i.e., the treatment of a water source by a pervaporation membrane to separate purified water from metal salts) would have led one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the elements as claimed by known methods as disclosed by TSAI and DUKE with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results, i.e., a purified water stream and separated metal salt-rich product (MPEP §2143.01 A).
DUKE further discloses that during operation, permeate 13 leaves the permeate side 11 as water vapor, which is condensed and caught in vapor trap 14 (p0046). Salt ions may pass through the pervaporation membrane 3 and accumulate on the permeate side 11 as permeate water vapor is removed (i.e., wherein the metal salts from the wastewater stream diffuse through the pervaporation membrane and crystallize on a permeate volume side of the pervaporation membrane; p0048); the permeate side 11 is frequently washed with deionized water to remove salt buildup and is removed separately from the pure water retained in the vapor trap 14 (i.e., flushing the permeate volume side of the membrane with a backwash liquid to remove the metal salts from the membrane; p0049). Even further, DUKE discloses that the flush is mixed with permeate caught in trap 14, which is then subjected to separation into pure water permeate 13 (i.e., recovering metal salts comprising lithium salts from the backwash liquid; FIG. 1, p0049). Advantageously, the removal of deposited salts on the permeate side 11 of the membrane would improve the efficiency and flux of the membrane cell (p0048). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to flush the permeate volume side of the membrane with a backwash liquid as disclosed by DUKE in the method for treating a wastewater stream disclosed by TSAI. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

TSAI in view of DUKE (modified TSAI) is deficient in disclosing the wastewater stream comprises “at least about 75 ppm lithium”.
SUN discloses the use of pervaporation methods to remove water from salt lake brine to separate out magnesium and lithium salts (abstract, p0024; p0042-0043), said lithium content being approximately 30 g/L (p0010), which reads upon the claimed range of at least about 75 ppm lithium. Because both modified TSAI and SUN disclose methods for using a pervaporation process to purify a wastewater stream as claimed (in the case of modified TSAI, seawater and other brackish waters; e.g., see DUKE, p0045; in the case of SUN, lake brine, which is broadly and reasonably interpreted to be “other brackish water”), one of ordinary skill in the art would have found it obvious to separate water and minerals from a natural brine wastewater stream having at least about 375 ppm lithium as disclosed by SUN using the pervaporation apparatus and method disclosed by modified TSAI. The nature of the problem to be solved (i.e., the removal of water from a wastewater stream as disclosed by modified TSAI and SUN and as claimed) would have led one of ordinary skill in the art to combine the elements as claimed (i.e., the use of a pervaporation method to purify a natural brine wastewater stream comprising at least about 375 ppm lithium) by known methods as disclosed by modified TSAI and SUN with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results, i.e., a purified water stream and separated mineral-rich product comprising lithium salts (MPEP §2143.01 A).
Alternatively, TSAI in view of DUKE and SUN (modified TSAI) is deficient in disclosing that the “metal salts from the wastewater stream diffuse through the pervaporation membrane and crystallize on a permeate volume side of the pervaporation membrane”. However, such a limitation is not directed toward implemented method steps of the claimed invention and is instead considered an intended result of the claimed process. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency. Because TSAI discloses the same pervaporation membrane and makes obvious the same pore size dimensions and because modified TSAI discloses or makes obvious the same wastewater stream composition comprising water and at least about 30 g/L total dissolved metal salts including at least about 75 ppm lithium, one of ordinary skill in the art prior to the effective filing date of the claimed invention would expect that the dissolved metal salts would inherently diffuse through the membrane and crystallize on the permeate volume side of the membrane as claimed. 
Modified TSAI is deficient in disclosing the step of “recovering the metal salts comprising lithium salts from the backwash liquid”.
RAU discloses a multi-phase filtration system that utilizes at one step a membrane filter; the membrane filter includes a backwash inflow port and a backwash outflow port such that backwash fluid can flow in a direction opposite filtration fluid flow to remove contaminants and particulates collected by the membrane filter cartridge during filtration (p0031, pg. 8, par. 4). The backwash outflow port is further fluidly connected with a collection body such that collected backwash can be separated of contaminants and particulates from the backwash fluid (p0031, pg. 8, par. 5). RAU discloses that the reuse and/or recycling of water containing such contaminants will advantageously reduce the cost of disposal and reduce the amount of hazardous byproducts (p0021), e.g., by reducing the costs of transportation, the need to transport wastewater to dump sites, and reduction in overall disposal fees (p0023). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would find obvious that the backwash liquid used in removing crystallized metal salts on the permeate side volume of the membrane as made obvious by modified TSAI would be advantageously treated to separate out the metal salts from the backwash liquid as suggested by RAU.

Regarding Claim 9, modified TSAI makes obvious the method of Claim 1. TSAI further discloses the pervaporation process is driven by a vacuum applied on the permeate side 124 at 0.01-13 psi, which is approximately 0.00069-0.896 bar (p0117); this overlaps with the claimed range of reducing the pressure to not greater than about 0.3 bar and therefore, establishes a case of prima facie obviousness (MPEP 2144.05).
Regarding Claim 12, modified TSAI makes obvious the method of Claim 1. TSAI further discloses water supply 10 passes through a heating module 320 and is heated to a temperature of approximately 20 to 99°C prior to passing through the membrane filter module 112 (p0125); this overlaps with the claimed range of the mineral-containing wastewater stream having a temperature of at least about 65°C and therefore, establishes a case of prima facie obviousness (MPEP 2144.05).
Regarding Claim 17, modified TSAI makes obvious the method of Claim 1. TSAI further discloses water supply 10 passes through a heating module 320 and is heated to a temperature of approximately 20 to 99°C prior to passing through the membrane filter module 112 (i.e., heating the mineral-containing wastewater stream before the step of passing the mineral containing wastewater stream through the membrane assembly; p0125).
Regarding Claim 19, modified TSAI makes obvious the method of Claim 1. TSAI further discloses the membrane filter module 112 uses an asymmetric membrane having a porous silica membrane 147 on a ceramic support 145 (i.e., wherein the pervaporation membrane is an inorganic membrane; FIG. 4, p0119).
Regarding Claim 23, modified TSAI makes obvious the method of Claim 1. TSAI further discloses a microporous silica membrane having a pore size range of about 3-5 Å (p0120), which is 0.3-0.5 nm, which reads upon the claimed range of a pore size of not greater than about 7 nm.
Regarding Claim 25, modified TSAI makes obvious the method of Claim 1. TSAI further discloses purified permeate 124 is transported to a cooling condensing module 340 for phase change back to liquid phase for eventual collection (i.e., chilling the water vapor to condense the water vapor into liquid water; p0125; FIG. 1A).
Regarding Claim 28, modified TSAI makes obvious the method of Claim 1. The claimed limitation wherein at least about 80% of water from the wastewater stream is recovered with the liquid water is directed toward an intended result of the claimed process. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency.
Regarding Claim 29, modified TSAI makes obvious the method of Claim 1. The claimed limitation wherein the liquid water condensed from the water vapor has a purity of at least about 99.9% is directed toward an intended result of the claimed process. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency. Furthermore, TSAI discloses the production of medical grade water, which is also known in the art as ultrapure water or water treated to the highest levels of purity for all contaminant types including dissolved matter having a resistivity of 18.2 MΩ·cm, i.e., absolute pure water, which reads on the claimed range of a purity of at least about 99.9%.
Regarding Claim 30, modified TSAI makes obvious the method of Claim 1. DUKE further discloses seawater or other brackish water (i.e., wherein the wastewater stream comprises a natural brine; p0044).
Regarding Claim 46, modified TSAI makes obvious the claimed of Claim 1. DUKE further discloses the pH of the salty solutions used is around pH 7 (i.e., wherein the wastewater stream has a pH of at least about pH 6 when the wastewater stream is passed through the membrane assembly) to advantageously minimize charge repulsion effects (p0061).
Regarding Claim 47, modified TSAI makes obvious the claimed method of Claim 1. DUKE further discloses the pH of the salty solutions used is around pH 7 (i.e., wherein the wastewater stream has a pH of not greater than about pH 8 when the wastewater stream is passed through the membrane assembly) to advantageously minimize charge repulsion effects (p0061).
Regarding Claim 55, modified TSAI makes obvious the claimed method of Claim 1. Modified TSAI is deficient in disclosing wherein the backwash liquid is heated before the flushing step.
However, as identified by DUKE, during pervaporation operation, salt ions may pass through the pervaporation membrane 3 and accumulate on the permeate side 11 as permeate water vapor is removed (p0048); left unchecked, the build-up of salts could eventually block the pores and the flux through the membrane cell would be reduced. Thus, one of ordinary skill in the art would be motivated to remove the built-up salts as much as possible. As is further known to one of ordinary skill in the art, aqueous liquid temperatures correlates with salt solubility; thus, one of ordinary skill in the art would find it obvious to heat a backwash liquid as claimed to aid in the removal of built-up salts on the permeate side of a membrane.
Regarding Claim 56, modified TSAI makes obvious the claimed method of Claim 1. DUKE further discloses deionized water (i.e., wherein the backwash liquid comprises water; p0049).
Regarding Claim 57, modified TSAI makes obvious the method of Claim 1. TSAI further discloses the microporous silica membrane has pore sizes of approximately less than 0.5 to 100 nm depending on surface hydrophilicity (p0120). Absent showings of unexpected results or criticality, this disclosed range overlaps with the claimed range of wherein the pervaporation membrane has a pore size of at least about 2 nanometers and therefore, establishes a case of prima facie obviousness (MPEP 2144.05).
Regarding Claim 58, as applied to the rejection of Claim 1, modified TSAI makes obvious the method of Claim 1. Regarding the unaddressed limitations, DUKE further discloses seawater or other brackish water (i.e., wherein the wastewater stream comprises a natural brine; p0044). SUN further discloses the use of pervaporation methods to remove water from salt lake brine to separate out magnesium and lithium salts (abstract, p0024; p0042-0043), said lithium content being approximately 30 g/L (p0010), which reads upon the claimed range of at least about 375 ppm lithium. TSAI discloses heating water to a temperature of approximately 20 to 99°C, which overlaps with the claimed temperature range. As such, absent showings of unexpected results or criticality to the claimed range of at least about 40°C, such a limitation is considered prima facie obvious (MPEP 2144.05). TSAI further discloses a porous membrane 147a having pore sizes ranging from “approximately less than 0.5 to 100 nm depending on hydrophilicity” (p0120). A more hydrophilic membrane would have a lower pore size range closer to 0.5 nm, whereas a more hydrophobic membrane would have a larger pore size range (p0120); thus, depending on the desired pervaporation membrane, which has only been broadly claimed as a “pervaporation membrane” without any additional limitations with respect to membrane chemistry, the claimed limitation of pore size range of at least about 1.5 nanometers and not greater than about 10 nanometers is prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention (MPEP 2144.05). Even further, depending on the desired hydrophilicity, the pore size range can be controlled and optimized for desired permeation/efficiency. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
Regarding Claim 59, modified TSAI makes obvious the method of Claim 1. The limitation “wherein at least about 90% of the lithium salts from the wastewater stream are recovered from the backwash liquid” is considered to be an intended result of the claimed method step of recovering the metal salts. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency. RAU simply discloses that the dewatering of wastewater contaminated with particulates, in this case, backwash water, reduces disposal costs. Thus, it would be obvious to maximize as much water removal from the backwash fluid, i.e., one of ordinary skill in the art prior to the effective filing date of the claimed invention would find that the claimed “at least about 90% of the lithium salts… are recovered from the backwash liquid” to be an intended, if not desired, result of the practice of recovering metal salts.
Regarding Claim 60, modified TSAI makes obvious the method of Claim 59. DUKE further discloses magnesium salts in the water (p0064).

Claim(s) 63 is/are rejected under 35 U.S.C. 103 as obvious over TSAI (US PGPub 2009/0101557 A1) in view of DUKE (US PGPub 2011/0309016 A1) and further in view of SUN et al. (CN 102602966 A; machine translation provided) and RAU (AU 2014321352 B2), as applied to Claim 1 above, with evidentiary support from KUMA et al. (Journal of Geophysical Research, 108(C9), 2389, 10 September 2003).
Regarding Claim 63, modified TSAI makes obvious the method of Claim 1. DUKE further discloses seawater or other brackish water (i.e., wherein the wastewater stream comprises a natural brine; p0044). As is known to one of ordinary skill in the art, iron is naturally present in seawater, e.g., as dissolved Fe(III) (KUMA, par. 3-4), which would inherently form iron chloride salts among other ferric salts. Thus, the claimed limitation wherein the metal salts comprise iron chloride salts is inherent given DUKE discloses the pervaporation treatment of seawater.
Even further, the hydrodynamic size of dissolved Fe(III) is at most 0.025 µm (KUMA, par. 4), which exceeds the claimed selective pore size of “not greater than about 10 nanometers”; therefore, it is wholly unexpected by one of ordinary skill in the art that the claimed pervaporation membrane would enable dissolved iron, much less iron chloride salts from passing the membrane to be collected on the permeate side by backwash liquid (i.e., wherein substantially no iron chloride salts are recovered from the backwash liquid). 

Response to Arguments
Please note the added 35 U.S.C. 112(a) rejections of Claims 61 and 62.
Please note the added 35 U.S.C. 112(b) rejection of Claim 17.
Applicant’s amendments and arguments filed 31 May 2022 have been fully considered and are persuasive.
The 35 U.S.C. 112(d) rejections of Claims 2 and 3 have been withdrawn because they are moot in light of Applicant’s cancellations of Claims 2 and 3.
The prior rejections of Claims 1-3, 6, 9, 12, 17, 19, 23, 25, 28-30, 46, 47, and 54-57 under 35 U.S.C. 103 as obvious over TSAI (US PGPub 2009/0101557 A1) in view of DUKE (US PGPub 2011/0309016 A1) have been withdrawn. However, upon further search and consideration, new grounds of rejection have been made for Claims 1, 9, 12, 17, 19, 23, 25, 28-30, 36, 40, 46, 47, and 55-60 under 35 U.S.C. 103 as obvious over TSAI in view of DUKE and further in view of SUN et al. (CN 102602966 A; machine translation provided) and RAU (AU 2014321352 B2). Claim 63 is further rejected with additional evidentiary support from KUMA et al. (Journal of Geophysical Research, 108(C9), 2389, 10 September 2003).
	Applicant’s arguments have been considered but are not persuasive because they are directed to prior art rejections that have been withdrawn. Therefore, the arguments are not commensurate in scope with the present prior art rejections.
	However, regarding Applicant’s argument that “the modification of Tsai based on the teachings of Duke suggested in the final Office Action would not be expected to succeed for the recovery of valuable metal salts and that the results of such a modification would not be predictable” (pg. 11). Applicant argues that the present invention is directed toward the recovery of valuable metal salts from a water stream wherein purified water is the by-product of the process, whereas the cited prior art instead are focused on producing purified water with contaminant metal salts as by-product (pg. 10-11).
	The Examiner respectfully disagrees.
While TSAI and DUKE do disclose methods for purifying water via the removal of contaminants, TSAI and DUKE nevertheless disclose the use of pervaporation membranes and further disclose similar if not the same claimed method steps. While the intended result of the claimed invention may differ from those disclosed in the prior art, the prior art still discloses or makes obvious each claimed method step. The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Overall, even though TSAI and DUKE emphasize the production of purified water, the prior art still discloses that metal salts are separated from water, as is claimed by the Applicant.
Applicant further argues that “both Tsai and Duke are attempting to prohibit the transport of salts through the membrane”; further, TSAI teaches 0.3 nm to 0.5 nm pore sizes to serve as barrier to dissolved solids; and even further, DUKE teaches pore size of 0.2 nm to 1.0 nm and therefore teaches away from the use of larger pore sizes (pg. 11, bottom).
The Examiner respectfully disagrees.
Regarding TSAI, Applicant has narrowly construed the prior art. TSAI discloses a porous membrane 147a having pore sizes ranging from “approximately less than 0.5 to 100 nm depending on hydrophilicity” (p0120). A more hydrophilic membrane would have a lower pore size range closer to 0.5 nm, whereas a more hydrophobic membrane would have a larger pore size range (p0120); thus, depending on the desired pervaporation membrane, which has only been broadly claimed as a “pervaporation membrane” without any additional limitations with respect to membrane chemistry, the claimed limitation of pore size range is prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention (MPEP 2144.05). Even further, depending on the desired hydrophilicity, the pore size range can be controlled and optimized for desired permeation/efficiency. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05). While Applicant has cherry-picked certain disclosures by TSAI to support their argument, TSAI actually discloses a wide range of possible pore sizes that overlaps with the claimed pore size range.
Regarding DUKE, Applicant is seemingly ignoring the basis of the prior art rejection. DUKE was relied upon for teaching the use of pervaporation membranes in general for the treatment of seawater or brine solutions. DUKE even indicates that such membranes are leaky and allow for metal salts to pass to the permeate side to crystallize on the membrane surface. While DUKE may have indicated that such exemplary pervaporation membranes have a narrow pore size range of 0.2 nm to 1.0 nm, the primary art TSAI nevertheless discloses a wider range that encompasses the claimed pore size range. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use” (In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); MPEP §2123 II). One of ordinary skill, when reading DUKE and TSAI, would find it obvious that the pervaporation membrane of TSAI with wider pore range encompassing the claimed pore size range can be used to filter the seawater/brine solutions disclosed by DUKE because both arts teach the treatment of liquid solutions using pervaporation. Such a combination would yield nothing more than predictable results (MPEP 2143.01 A).
All other arguments have been indirectly considered or addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777